Exhibit 10.12

 

SUPPLEMENTAL

EXECUTIVE

BENEFITS

Original Document Effective as of December 31, 2008

Amended and Restated as of April 1, 2015 and December 11, 2019

 

 

LOGO [g862250g18u54.jpg]



--------------------------------------------------------------------------------

INTRODUCTION

This document outlines the supplemental benefits for eligible executive
employees of affiliates of Community Health Systems, Inc. (the “Company”),
including the hospital companies whose operating results are consolidated with
the Company’s operating results. Benefits are provided by the entity that
employs the particular eligible executive (the “Employer”), provided, however,
certain benefits are provided through group plans sponsored by the Employer or
CHS/Community Health Systems, Inc.

Plan benefit categories are based upon your position with an affiliate of the
Company. The following benefit categories are referenced throughout this
summary:

 

  Executive

Corporate Vice Presidents (includes Vice Presidents (Officer) (elected by the
Board of Directors of the Company), Regional Presidents, and Vice Presidents
(Non-Officer)) and above

 

  Group l

Corporate Senior Directors/Directors

    

Facility Chief Executive Officers

 

  Group 2

Corporate Senior Managers/Managers/Supervisors

    

Facility Chief Administrative Officers

    

Facility Chief Financial Officers

    

Facility Chief Nursing Officers

    

Facility Chief Operating Officers

    

Facility Assistant Chief Executive Officers

    

Facility Assistant Chief Financial Officers

    

Facility Assistant Chief Nursing Officers

    

Facility Administrators/Assistant Administrators

Benefit category determination is the exclusive right of the Employer at its
sole discretion.

As used in this document, “Cause” means gross neglect of duties, which gross
neglect continues more than 30 days after receiving written notice from the
chief executive officer of the Company, its board of directors, or other
officers of the Company or Employer of the actions or inactions constituting
gross neglect; insubordination; intentional misconduct or deliberate disruption
of the workplace and working environment; conviction of a felony; dishonesty,
embezzlement, theft, or fraud committed in connection with employment resulting
in substantial financial harm to the Company; the issuance of any final order
for your removal as an employee or representative of the Company or Employer by
any state or federal regulatory agency; and your material breach of any duty
owed to the Company or Employer, including without limitation the duty of
loyalty. “Cause” shall not include ordinary negligence or failure to act,
whether due to an error in judgment or otherwise, if you have exercised
substantial efforts in good faith to perform the duties reasonably assigned or
appropriate to your position.

 

1



--------------------------------------------------------------------------------

SURVIVOR BENEFITS

Survivor benefits are life insurance proceeds intended to provide cash to your
beneficiary(ies) in the event of your death. These Survivor Benefits are
provided through group-term life insurance or a combination of group-term life
insurance and individually-owned life insurance policies, as determined by the
plan sponsor.

Amount of Benefit.

The lesser of $2 million or:

 

  Executive

4X Base Salary

 

  Group 1

3X Base Salary

 

  Group 2

2X Base Salary

POST-TERMINATION BENEFITS

Post-termination benefits are generally designed to provide supplemental
retirement benefits. Eligibility (dependent upon the design of the particular
plan, as amended from time to time) may include (or have included in the past)
one or more of the following:

 

  •  

the Employer/Community Health Systems, Inc. Deferred Compensation Plan
(Corporate Vice President (Non-Officer) and above);

 

  •  

the CHS/Community Health Systems, Inc. Supplemental Executive Retirement Plan,
as amended and restated January 1, 2009, as subsequently amended (Elected
Officers (Vice President (Officer) and above));

 

  •  

the CHS/Community Health Systems, Inc. 2018 Supplemental Executive Retirement
Plan effective January 1, 2018, as subsequently amended (Elected Officers (Vice
President (Officer) and above));

 

  •  

matching contributions under the CHS/Community Health Systems, Inc. 401(k) Plan;
and

 

  •  

any other qualified or non-qualified retirement plan of the Company or any
affiliate.

You should refer to the underlying policies and/or plan documents relating to
these benefits to learn more about eligibility and your right to
post-termination benefits under these policies and plans.

 

2



--------------------------------------------------------------------------------

SEVERANCE BENEFITS

Payout upon Termination (Salary and Vacation Time).

In the event you are terminated from your employment by your Employer, without
Cause, severance benefits of a multiple of your then base monthly salary will be
paid to you based upon your position, as shown in the schedule below:

 

Benefits Category

   Severance Multiple

CEO

   24 months

President

   24 months

Executive Vice President

   24 months

Senior Vice President

   12 months

Regional President

   12 months

Vice President (Officer)

   12 months

Vice President (Non-Officer)

   9 months

Group 1 (Corporate Senior Director/Director & Facility CEO)

   6 months

Group 2 (Corporate Senior Manager/ Manager/Supervisors & Other Facility Key
Hospital Management positions as defined on Addendum – Severance Benefits –
Benefits Categories)

   3 months

The vacation time payout for elected officers (Vice President (Officer) and
above) (for whom no accruals are maintained) shall be based upon a reasonable
estimate, to be determined by Employer, of the vacation time taken during the
twelve month period preceding the date of termination.

Additional Payments (to be made no later than March 15th of the year following
termination)

In addition, if your employment is terminated without Cause, you will receive an
additional amount of severance pay determined as follows:

Elected Officers (Vice President (Officer) and Above): the Employer shall pay
the terminated individual, at the same time that the Employer makes annual bonus
payments under the 2019 Employee Performance Incentive Plan (or any replacement
or successor plan providing for similar benefits, collectively the “Incentive
Plan”) to other senior executives, a pro rata portion of the annual bonus that
would have been paid to the terminated individual under the Incentive Plan in
respect of the year in which the termination date occurred had the terminated
individual remained employed through the applicable payment date under the
Incentive Plan, calculated by multiplying such amount by a fraction, the
numerator of which is the number of days in the year though the termination date
and the denominator of which is 365.

 

3



--------------------------------------------------------------------------------

Termination within First 12 Months of Employment

If your employment is terminated without Cause before completing 12 full months
of employment, you will only receive one-half of the salary benefits provided
for above and none of the bonus benefit. Severance payments will be in the form
of a lump sum payment or salary continuation, as determined by Employer, and
subject to withholdings and other deductions as described below.

COBRA Payment Limitation

In addition to the severance benefits described above, terminated eligible
executive employees who elect continuation health coverage under COBRA will be
required to pay only the equivalent of the active employee premium for this
coverage for a period of time equal to the time period applicable to such
employee based on the above chart, subject to the eligibility provisions of
COBRA coverage. The difference in the COBRA premium paid and the active employee
premium will be reimbursed to the terminated eligible executive employee upon
receipt of payment confirmation for the full monthly COBRA premium.

Release.

As a condition of providing any payments and/or benefits described above, you
will be required to execute a comprehensive full and final release agreement
satisfactory to the Company and substantially in the form attached as Attachment
1, as amended from time to time.

Equity Awards.

The terms of vesting and (in the case of stock options) exercisability with
respect to outstanding equity awards following the termination of employment
will be governed by the applicable award agreements and the Company’s 2009 Stock
Option and Award Plan, as such plan is amended, restated and/or superseded from
time to time.

 

4



--------------------------------------------------------------------------------

ADDENDUM

Severance Benefits – Benefits Categories

To follow are the job titles associated with the benefits categories as outlined
on page 3 (Severance Benefits):

 

Benefits Category

  

Associated Job Title(s)

CEO   

Chief Executive Officer

President   

President & Chief Operating Officer

President of Clinical Operations & Chief Medical Officer

Executive VP   

Executive Vice President & Chief Financial Officer

Executive Vice President & General Counsel

Senior VP   

All Senior Vice President positions

Regional President   

All Regional Presidents

Vice President (Officer)   

Vice President positions classified as Officer level (i.e., elected by the
Company Board of Directors)

Vice President (Non-Officer)   

All Vice President positions classified as Non-Officer level (i.e., not elected
by the Company Board of Directors)

Group 1   

Corporate Senior Director/Director level positions

Facility Chief Executive Officer

Group 2   

Corporate Senior Manager/Manager/Supervisor level positions

 

Facility Key Hospital Management positions to include: Chief Administrative
Officer, Chief Financial Officer, Chief Nursing Officer, Chief Operating
Officer, Assistant Chief Executive Officer, Assistant Chief Financial Officer,
Assistant Chief Nursing Officer, Administrator, Assistant Administrator



--------------------------------------------------------------------------------

Attachment 1

RELEASE AGREEMENT

In consideration for Severance Benefits in the Supplemental Executive Benefits,
                     (the “Employee”) enters into this Agreement. The Parties to
this Agreement acknowledge that the Employer of the Employee is an indirect
subsidiary of Community Health Systems, Inc. and that the benefits of this
Agreement inure to it and the other Released Parties, as defined below in
Section 4.

1.    Cessation of Employment. The Employee’s employment with the Employer
ceased on the date specified at the end of this Agreement; The Employee has no
right to employment or to contract with the Released Parties in the future and
if such an employ and/or contract is entered into it may be voided without any
liability.

2.    Consideration. The Employer agrees to pay the Employee a gross amount of
$            , which is              months of the Employee’s current base
salary, less applicable withholdings and deductions and in accordance with the
Community Health Systems, Inc. Supplemental Benefits Plan (Supplemental
Executive Benefits Plan consideration is guaranteed by CHS/Community Health
Systems, Inc.).

Provided the Employee elects continuation coverage pursuant to the federal COBRA
law, the Employee and the Employee’s current dependents may continue to enroll
in the Employer’s group health insurances (medical, dental and/or vision). The
Employee will pay the COBRA premium(s) and the Employer will reimburse the
Employee the difference between the COBRA premium(s) and the premium(s) that the
Employee would have paid had the Employee continued to be employed. This premium
support is available through the elected COBRA period up to the later of the
date specified in this Agreement or the date the Employee becomes eligible under
a subsequent employers group health plan.

No Consideration shall be provided unless the Employee returns a signed copy of
this Agreement, without proposing any changes to the Agreement, to the Employer,
and any applicable revocation period under Section 4 has expired.

3.    No Admission of Liability. This Agreement is not an admission by the
Released Parties of any liability or any legal violation.

4.    Release. The Employee, and on behalf of the Employee’s heirs, executors,
administrators, personal representatives, successors, assigns, agents, servants,
and attorneys (the “Releasing Parties”) releases and forever discharges, to the
greatest extent permitted by law, the Employer, and any associated entities and
persons including parent companies, subsidiaries, affiliates, successors,
assigns, agents, management companies, servants, representatives, shareholders,
lenders, members, directors, officers, staff members, and employees (the
“Released Parties”) from any and all claims, causes of action, liabilities,
covenants, agreements, obligations, damages, and/or demands of every nature,
character, and description, without limitation in law, equity, or otherwise,
which the Employee had, has, or may have (except as provided in this Section ),
whether known or unknown, including under the Age Discrimination in Employment

 

i



--------------------------------------------------------------------------------

Act (“ADEA”), Title VII of the Civil Rights Act, Equal Pay Act, Family and
Medical Leave Act, Employee Retirement Income Security Act (unless vested),
Genetic Information Nondiscrimination Act, Americans with Disabilities Act,
Worker Adjustment Retraining and Notification Act, or other federal, state or
local laws and regulations, and any claim for wrongful discharge, breach of
contract, retaliation, infliction of emotional distress, or any other right or
claim arising from or relating in any way to the Employee’s employment with the
Company and/or the or cessation of that employment (collectively, the “Claims”),
including all attorneys’ fees, costs, and expenses in connection with the Claims
but excluding Claims under the Fair Labor Standards Act (“FLSA”) (as defined
below).

The Employee agrees to waive any rights under any progressive discipline,
grievance, and open door policies. The Employee warrants that the Employee knows
of no facts that would serve as the basis for any of the Claims or legal
violations. The Employee agrees the intent of this Section is to waive and
release any and all claims, causes of action, liabilities, covenants,
agreements, obligations, damages and/or demands of every nature, character, and
description, without limitation in law, equity, or otherwise, which the Employee
had, has, or hereafter may have (except as provided in this Section), known or
unknown, against any of the Released Parties for any liability, whether
vicarious, derivative, direct, or indirect; including any claims for damages
(actual or punitive), back wages, future wages, commission payments, bonuses
(target or other bonuses), reinstatement, accrued vacation, stock options
(unless vested), past and future employee benefits (except any vested
entitlement) including contributions to the Company’s employee benefit plans,
compensatory damages, penalties, equitable relief, attorneys’ fees, costs of
court, interest, and any and all other loss, expense, or damage of any kind
related in any way to the Employee’s employment or separation.

As of the last payroll date prior to this Agreement, the Employee:
(1) acknowledges having received all wages (including unpaid time and overtime)
due under the Fair Labor Standards Act (as well as under any similar state or
local laws referred to as the “FLSA”); and (2) does not claim that the Employer
has violated or denied any of the Employee’s rights under the FLSA. The Employee
and the Releasing Parties release and forever discharge, to the maximum extent
permitted by law, the Employer and the other Released Parties from any FLSA
claim(s), including attorneys’ fees, costs, liquidated damages and expenses
incurred by the Releasing Parties in connection with such claim. If legally
required, the Employee also agrees to enter into any waiver, settlement or other
agreement related to the FLSA claim(s).

5.    Employee Age 40 or Over at Time of Acceptance—Review and Revocation
Period. The Employee is advised to consult an attorney before signing this
Agreement. The Employee has up to 21 days to review this offer of Agreement,
sign it, and return it. By signing below, the Employee acknowledges having had
the opportunity to read and review this Agreement, seek legal advice, and to
voluntarily, without coercion, agree to it with the understanding of its
significance and the consequences of its terms. Regardless, the Employee does
not waive any rights or Claims under the ADEA that may arise after the date the
Agreement is effective. If the Employee signs this Agreement, the Employee has
seven (7) days to revoke the Agreement; if revoked, the Agreement shall be null
and void, and the Employee must return any payments and other consideration
provided under this Agreement. If the Employee does not revoke this Agreement,
it shall be in full force and effect, and each party shall be obligated to its
terms. The parties agree any changes made to this offer of Agreement (material
or immaterial) will not restart or require another 21-day period for
consideration by the Employee.

 

ii



--------------------------------------------------------------------------------

6.    Indemnification. The Employee agrees to not directly or indirectly
initiate or fiscally benefit from any legally releasable Claim(s) against the
Released Parties. And the Employee agrees to indemnify the Released Parties for
all attorney’s fees and expenses incurred by the Released Parties in defending
such Claim(s) and in enforcing this Agreement.

7.    Nondisparagement. The Employee shall not engage in any conduct, verbal or
otherwise, to disparage or harm the Released Parties’ reputations. Such conduct
shall include, but not be limited to, any negative remarks made orally or in
writing by the Employee about the Released Parties.

8.    Confidentiality of the Agreement. The Employee agrees that all terms of
this Agreement are confidential. The Employee shall not discuss or disclose the
terms of this Agreement to any entity or individual, including present or former
employees of the Released Parties, the only exceptions being the Employee’s
attorney, spouse, or personal accountant/tax adviser (this does not waive the
Employee’s right to file a charge or communicate with the Equal Employment
Opportunity Commission or any other government agency).

9.    Company Property and Confidential Information. The Employee has returned
or will return within three (3) calendar days of the Separation Date all
property and information, including originals and/or copies of documents
relating to the business of the Released Parties. The Employee shall not
directly or indirectly disclose to anyone, or use for the Employee’s own benefit
or the benefit of anyone other than the Company, any “confidential information”
received through the Employee’s employment. Company confidential information
includes its business plans and files; management information; patient data; and
any other related proprietary information. The Employee may use the Employee’s
general knowledge of the industry for the Employee’s own benefit and occupation
and may fully and fairly compete with the Company. If it appears the Employee
will be compelled by law or judicial process to disclose any confidential
information, the Employee shall immediately notify the Company in writing upon
the Employee’s receipt of a subpoena or other legal process.

10.    Compliance Disclosure. In connection with the separation of the
Employee’s employment, and pursuant to the Compliance Program and Code of
Conduct, the Employee represents and warrants to the Released Parties that the
Employee has complied with the Compliance Program and the Code of Conduct at all
times, and the Employee has disclosed in writing to the Corporate Compliance
Officer any and all instances of known or suspected violations of laws, rules,
regulations, or corporate policy by the Released Parties. The Employee agrees to
actively cooperate with the Released Parties on any questions relating to the
Employee’s employment and compliance. Further, the Employee represents and
warrants that the Employee has not brought and has no intention to bring any
whistleblower or similar suits or claims (which terms shall include, but not be
limited to, a qui tam action under the Federal False Claims Act and similar
federal, state and local laws, rules and regulations) or disclosures to any
governmental agency that would subject the Released Parties to any liability.
The Employee also represents and warrants that the Employee knows of no facts
that would give rise to any such whistleblower or similar lawsuits, claims, or
disclosures to any governmental agency; provided that the foregoing

 

iii



--------------------------------------------------------------------------------

is not intended and shall not be construed as limiting the right of the Employee
to bring whistleblower or similar lawsuits or claims or to make such disclosures
to any governmental agency. In the event the representations and warranties
contained herein become inaccurate or untrue, the Employee agrees to notify the
Corporate Compliance Officer, in writing, of the necessary corrections to make
the representations and warranties accurate and true, prior to initiating any
whistleblower or similar lawsuits, claims, or disclosures to any governmental
agency. The Employee also agrees to indemnify the Released Parties against and
hold the Released Parties harmless from any loss, cost, damage, or penalty
incurred by the Released Parties as a result of any inaccuracy in or breach of
the representations, warranties, or agreements contained herein.

11.    Intellectual Property. Intellectual Property or “IP” means any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, design, graphic, user
interface, workflow, technique, know-how, trade secret, trademark, logo, slogan,
trade dress, idea, or other intellectual property right whatsoever or any
interest therein, whether or not patentable or registrable under copyright,
trademark, or similar protections.

All IP the Employee solely or jointly conceived, created, discovered, developed,
or reduced to practice during the Employee’s employment that (i) is or was
related to the Company’s business, including any planned or reasonably
anticipated future business, (ii) was developed, in whole or in part, using the
Company’s time or its equipment, supplies, facilities, or confidential
information, or (iii) resulted from any work the Employee performed for the
Company, together with the related goodwill and benefits (collectively “Company
IP”), are the Company’s exclusive proprietary and confidential information, and
constitute works made for hire. The Employee hereby assigns to the Company all
rights the Employee has, may have, or may acquire in the Company IP without
additional compensation and warrants that the Employee has disclosed to the
Company all Company IP and related information. The Employee agrees to perform
all acts deemed necessary or desirable by the Company to permit and assist it in
perfecting and enforcing the full benefits, enjoyment, rights, and title
throughout the world in the Company IP, including, without limitation, execution
of documents, assistance or cooperation in the registration and enforcement
thereof. If the Company is unable to secure the Employee’s signature to any
document required to apply for or execute any IP registration application or
related documents (including improvements, renewals, extensions, continuations,
divisions and continuations in part), the Employee permanently appoints the
Company and its authorized representatives as the Employee’s agents and
attorneys-in-fact to execute and file said documents and to do all other lawful
acts to pursue IP or other rights with the same legal effect as if executed by
the Employee.

12.    Miscellaneous Provisions. This Agreement is executed and delivered in the
state of the Company’s principal location. The laws of such state apply, except
for any rule of construction under which a contract may be construed against the
drafter. Venue for any claim arising out of or related to this Agreement is in
the jurisdiction of the Company’s principal offices. This is the entire
agreement and understanding of the parties with respect to the subject matter.
It supersedes all prior agreements and understandings of the parties; it may not
be altered or amended except by mutual agreement evidenced by a writing signed
by both parties and specifically identified as an amendment to this Agreement.
No provisions of this Agreement are waived unless in writing and signed by both
parties. This Agreement binds the parties and their respective heirs,

 

iv



--------------------------------------------------------------------------------

executors, administrators, representatives, successors, and assigns. Neither
party has made representations that are not contained herein on which either
party relied upon in entering into this Agreement. Both parties have read and
fully understand this Agreement and voluntarily enter into it. If any part of
this Agreement is deemed to be unenforceable by a court of competent
jurisdiction, except Section 6 in its entirety, then such part shall be severed
from the Agreement and the rest of the Agreement shall remain in full force and
effect. As to any unenforceable part, except Section 4 in its entirety, such
court shall have the power to add or delete in its discretion any language
necessary to make such provision enforceable to the maximum extent permitted by
law, in which case such provision or part thereof shall not be severed, and the
parties expressly agree to be bound by any such court reformed provision.
Furthermore, if the release provided for in Section 4 of this Agreement is
deemed to be void or otherwise unenforceable in its entirety by any court of
competent jurisdiction, then the Employee shall not be entitled to consideration
under this Agreement and shall immediately return/rescind such consideration and
the Company will have a right to cease consideration and seek restitution,
recoupment, and setoff for the recovery of any such consideration. This
Agreement’s headings and captions are for convenience only and are not to be
used in construing or interpreting this Agreement. The term “including” is used
to list items by way of example and does not limit any term or provision.
References to the singular and plural tenses are interchangeable.

13.    Date of Cessation of Employment:                                         

[Signature page follows]

 

v



--------------------------------------------------------------------------------

SIGNATURES:  

EMPLOYEE SIGNATURE:  

 

EMPLOYEE NAME:  

 

DATE SIGNED:  

 

WITNESS’ SIGNATURE:  

 

Employer to sign after employee returns Accepted Unchanged Offer

 

EMPLOYER:  

 

By:  

 

Name:  

 

Title:  

 

DATE SIGNED:  

 

For convenience, this Agreement may be signed and electronically transmitted
between the Parties and be as effective as a signed, paper agreement.

BENEFIT GUARANTOR: CHS/COMMUNITY HEALTH SYSTEMS, INC.

 

By:  

 

Name:  

 

Title  

 

DATE SIGNED:  

 

 

vi